TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00236-CR



                                  Jonathon M. Price, Appellant

                                                  v.

                                   The State of Texas, Appellee


        FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
   NO. 12-06087-1, THE HONORABLE MICKEY RAY PENNINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury in the justice of the peace court found appellant Jonathon M. Price guilty of

failure to wear a safety belt, a class C misdemeanor, and assessed his punishment at a $25 fine. See

Tex. Transp. Code § 545.413. Appellant appealed to the county court at law for a trial de novo. See

Tex. Code Crim. Proc. arts. 44.17, 45.042. In the county court at law, a jury likewise found appellant

guilty and this time assessed a $50 fine. Appellant attempts to appeal the county court at law

judgment. The State has filed a motion to dismiss this appeal for want of jurisdiction

               In a criminal case, we do not have jurisdiction over a case which has been appealed

from any inferior court to the county court at law in which the fine imposed by the county court at

law does not exceed $100 unless the sole issue is the constitutionality of the statute on which the

conviction is based. See id. art. 4.03; Tex. Gov’t Code § 30.00027. Here, the fine imposed in the
county court at law was only $50. In his brief, appellant raises no points of error challenging the

constitutionality of the statute under which he was convicted.

               Because appellant’s fine does not exceed $100 and he does not challenge the

constitutionality of the statute on which his conviction is based, we have no jurisdiction in this

matter. We therefore grant the State’s motion and dismiss this appeal for want of jurisdiction.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: June 3, 2014

Do Not Publish




                                                2